                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                 4:20CV3118

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

CITY OF LINCOLN,

                    Defendant.


       Plaintiff, a state prisoner, filed his Complaint on October 7, 2020. (Filing 1.)
The court conducted an initial review of Plaintiff’s Complaint pursuant to 28 U.S.C.
'' 1915(e)(2) and 1915A, and, in a Memorandum and Order entered on January 12,
2021 (Filing 43), determined it failed to state a claim upon which relief may be
granted. An Amended Complaint was then filed with leave of court on January 19,
2021 (Filing 45). In a Memorandum and Order entered on March 8, 2021, the court
found on initial review that the Amended Complaint also failed to state a claim upon
which relief may be granted, but on its own motion gave Plaintiff leave “to file a
Second Amended Complaint regarding the alleged harassment and targeting by LPD
[Lincoln Police Department] in 2017 and 2018, LP[D]’s alleged refusal to act on
Plaintiff’s report of a rape in 2019, and LPD’s alleged unlawful detentions and
search of Plaintiff during 2019.” (Filing 68, p. 12.) Because LPD is not amenable to
suit, the court directed that the City of Lincoln be substituted as Defendant in place
of LPD, and instructed Plaintiff that “he shall not name any additional defendants
unless they may properly be joined as parties under Rule 20.” (Ibid.) Plaintiff filed
a Second Amended Complaint on March 15, 2021 (Filing 72), and supplemented
this pleading on March 31, 2021 (Filings 93, 94, 95, 96, 98, 99). The City of Lincoln
is the only named Defendant.

       The court will now conduct an initial review of the Second Amended
Complaint and supplemental filings pursuant to 28 U.S.C. '' 1915(e)(2) and 1915A.
First, however, the court will dispose of several pending motions.
                              I. PENDING MOTIONS

       In Filing 70, filed on March 12, 2021, Plaintiff asks “why I have yet to here
[sic] of a ruling or review regards to February 11th, 2021.” The court construes this
as a request for the status of his amended pleadings, as to which the court in its
January 12, 2021 Memorandum and Order (Filing 43) established a 30-day filing
deadline of February 11, 2021. As stated above, the court’s initial review of the
Amended Complaint was completed on March 8, 2021. (See Filing 68.) In Filing 71,
also filed on March 12, 2021, Plaintiff requests the court to “please motion complaint
of new case in place of Amended Complaint stated in section letter (T) of letters (A-
T), in place of original complaint for February 11, 2021.” The court is uncertain what
Plaintiff means, but in the court’s Memorandum and Order of March 8, 2021, the
court determined that Plaintiff’s Amended Complaint (Filing 45) is subject to
preservice dismissal, and that a second Amended Complaint (Filing 63) should be
stricken as improvidently filed. (See Filing 68.) Both March 12, 2021 motions are
moot, and will be denied without prejudice.

       In Filing 83, filed on March 24, 2021, Plaintiff requests the court to “continue
the Second Amended Complaint review, April 7, 2021.” Similarly, in Filing 92,
filed 2 days later, Plaintiff requests that the “Second Amended Complaint be heard,
for April 7, 2021.” Plaintiff is advised there was no April 7, 2021 hearing date;
rather, that was the deadline established by the court’s March 8, 2021 Memorandum
and Order for Plaintiff to file a Second Amended Complaint. Initial reviews of
prisoner and pro se complaints are conducted by the court in the normal course of
business, as time permits. And, finally, in Filing 103, filed on April 1, 2021, Plaintiff
“motion[s] for leave to proceed of jurisdiction” following the voluntary dismissal of
an interlocutory appeal he filed on March 19, 2021. The court received the Eighth
Circuit’s judgment and mandate on April 1, 2021, and thereby regained jurisdiction.
Because the relief requested by Plaintiff in these three motions is unclear, and may
be inconsistent with the court’s orders, they will also be denied without prejudice.

       Numerous pieces of correspondence have also been received from Plaintiff
recently (Filings 97, 104, 105, 106, 107, 108, 109, 110, 111). Because they request
no relief, these filings were not docketed as motions and require no ruling.

                                           2
                     II. STANDARDS ON INITIAL REVIEW

       The court is required to conduct an initial review of “a complaint in a civil
action in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity.” 28 U.S.C.A. ' 1915A(a). On such initial
review, the court must dismiss the complaint if it: “(1) is frivolous, malicious, or
fails to state a claim upon which relief may be granted; or (2) seeks monetary relief
from a defendant who is immune from such relief.” 28 U.S.C.A. ' 1915A(b). See
also 28 U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma pauperis complaints
“at any time” on the same grounds as ' 1915A(b)).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[ ] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).



                                          3
            III. ANALYSIS OF SECOND AMENDED COMPLAINT

        As the court instructed Plaintiff in its previous Memorandum and Order, to
prevail on a § 1983 claim against the City of Lincoln, Plaintiff must show that the
constitutional violation resulted from (1) an official “policy,” (2) an unofficial
“custom,” or (3) a deliberately indifferent failure to train or supervise. Corwin v. City
of Independence, 829 F.3d 695, 699 (8th Cir. 2016). “Official policy involves ‘a
deliberate choice to follow a course of action ... made from among various
alternatives’ by an official who has the final authority to establish governmental
policy.” Jane Doe A By & Through Jane Doe B v. Special Sch. Dist. of St. Louis
Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v. City of Cincinnati, 475
U.S. 469, 483 (1986)). “[A] plaintiff may establish municipal liability through an
unofficial custom of the municipality by demonstrating ‘(1) the existence of a
continuing, widespread, persistent pattern of unconstitutional misconduct by the
governmental entity's employees; (2) deliberate indifference to or tacit authorization
of such conduct by the governmental entity’s policymaking officials after notice to
the officials of that misconduct; and (3) that plaintiff was injured by acts pursuant to
the governmental entity's custom, i.e., that the custom was a moving force behind
the constitutional violation.’” Malone v. Hinman, 847 F.3d 949, 955 (8th Cir. 2017)
(quoting Corwin, 829 F.3d at 699-700). The allegations of Plaintiff’s Second
Amended Complaint fail to show that any actions were taken pursuant to a policy or
custom of the City of Lincoln. “Although [a plaintiff] need not set forth with
specificity the existence of an unconstitutional policy or custom at the pleading
stage, he must nonetheless present some allegations, references, events, or facts from
... which the court could begin to draw an inference that the conduct complained of
... resulted from an unconstitutional policy or custom of the [City] or a deliberate
choice by a decision-maker with final authority.” Cotton v. Douglas Cty. Dep’t of
Corr., No. 8:16CV153, 2016 WL 5816993, at *6 (D. Neb. Oct. 5, 2016).

      Moreover, the Eighth Circuit has consistently recognized that “in order for
municipal liability to attach, individual liability first must be found on an underlying
substantive claim.” Mitchell v. Dakota Cty. Soc. Servs., 959 F.3d 887, 900 (8th Cir.
2020) (quoting Moore v. City of Desloge, 647 F.3d 841, 849 (8th Cir. 2011). No


                                           4
plausible constitutional claim is alleged by Plaintiff against Lincoln police officers
or any other City employee or official.

       Plaintiff alleges Lincoln police drove by and stared at him while he was
standing in a hotel parking lot where he was staying, or at a city park while he was
homeless. (Filing 72, pp. 3-4.) Plaintiff also alleges he received calls on his cell
phone from police, which he speculates were made for the purpose of tracking his
whereabouts by satellite. (Filing 72, p. 5.) Generally, “police harassment, without
more, cannot form a basis for a § 1983 cause of action.” Harris v. City of W. Chicago,
No. 01 C 7527, 2002 WL 31001888, at *3 (N.D. Ill. Sept. 3, 2002) (quoting Arnold
v. Truemper, 833 F.Supp. 678, 682 (N.D. Ill. 1993); see also Dick v. Gainer, 1998
WL 214703, at *5 (N.D. Ill. Apr. 23, 1998) (“There is no constitutional right to be
free from threats of arrest; an actual civil rights violation must occur before a cause
of action arises under § 1983.”); Slagel v. Shell Oil Refinery, 811 F. Supp. 378, 382
(C.D. Ill. 1993) (“[C]itizens do not have a constitutional right to courteous treatment
by the police.”), aff’d, 23 F.3d 410 (7th Cir. 1994). To be actionable, the harassment
must violate a recognized constitutional right.

       Plaintiff complains that Lincoln police would not investigate his report of a
rape that allegedly occurred in August 2019. (Filing 72, p. 2.) Without any factual
allegations to show that the refusal violated Plaintiff’s right to equal protection, or
violated Plaintiff’s right to due process, Plaintiff has not stated a claim upon which
relief may be granted. See Andrews v. Fowler, 98 F.3d 1069, 1079 (8th Cir. 1996)
(“While [police officer’s] failure to investigate the rape may have violated state law
and common sense, it did not rise to the level of a separate constitutional violation
of [the plaintiff’s] rights.”); see also Freeman v. Ferguson, 911 F.2d 52, 55 (8th
Cir.1990) (the state may not “selectively deny its protective services to certain
disfavored minorities without violating the Equal Protection Clause”); Winslow v.
Smith, 696 F.3d 716, 732 (8th Cir. 2012) (“To establish a constitutional violation
based on an inadequate investigation, a plaintiff must show that the defendant
officer’s failure to investigate was intentional or reckless, thereby shocking the
conscience.... Mere negligent failure to investigate … does not violate due process.”
(internal quotation and citation omitted)). Also, Plaintiff was interviewed by police
when he made another report of the rape in October or November of 2019. Plaintiff

                                          5
claims he was ashamed by having to discuss the rape during the interview (Filing
72, pp. 3-4), but the facts alleged do not show there was a constitutional violation.

        Plaintiff complains he was arrested and charged with first-degree assault and
attempted burglary. He claims discrimination because he is part Native-American.
(Filing 72, p. 6.) It is well established that “the Constitution prohibits selective
enforcement of the law based on considerations such as race.” Whren v. United
States, 517 U.S. 806, 813 (1996); see Tyler v. Doe, No. 8:09CV184, 2009 WL
2496827, at *2 (D. Neb. Aug. 12, 2009). The constitutional basis to challenge the
selective enforcement of the laws is the Equal Protection Clause. Id. However, to
establish an equal protection claim a plaintiff must allege both discriminatory effect
and discriminatory purpose. Johnson v. Crooks, 326 F.3d 995, 999 (8th Cir. 2003).
“When the claim is selective enforcement of the … laws or a racially-motivated
arrest, the plaintiff must normally prove that similarly situated individuals were not
stopped or arrested in order to show the requisite discriminatory effect and purpose.”
Id., at 1000; see also Chavez v. III. State Police, 251 F.3d 612, 634-48 (7th Cir.2001);
Gardenhire v. Schubert, 205 F.3d 303, 319 (6th Cir. 2000). In support of this claim,
Plaintiff notes that his alleged rapist, who is African-American, was not charged
with a crime. These two fact situations are not comparable. To create an inference
of unlawful discrimination, the other individual must be similarly situated to Plaintiff
“in all relevant respects.” Gilani v. Matthews, 843 F.3d 342, 348 (8th Cir. 2016);
Flowers v. City of Minneapolis, 558 F.3d 794, 798 (8th Cir. 2009).

       In supplemental filings, Plaintiff complains that a Lincoln police officer failed
to follow standard policy when he interviewed Plaintiff’s mother before interviewing
him during a criminal investigation (Filing 87); that he was subjected to “community
harassment” by people laughing at him and making jokes about his favorite NFL
team after police allegedly gained access to his email (Filing 94); that he was ejected
from a privately owned fitness club (Filing 95); that a doctor prescribed Plaintiff
medication which caused confusion, hallucinations, and nightmares (Filing 96); that
his mother provided false information in a “federal document” regarding Plaintiff’s
parentage (Filing 98); and that Plaintiff’s mother made disparaging comments about
him to a cashier and others (Filing 99). None of these incidents involve a violation

                                           6
of Plaintiff’s constitutional rights, and the alleged violation of federal law by his
mother does not give rise to a private cause of action. It is well-established that “a
private citizen lacks a judicially cognizable interest in the prosecution or
nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).

                                IV. CONCLUSION

       The court has carefully reviewed Plaintiff’s Second Amended Complaint and
supplemental filings, and has determined that Plaintiff has again failed to state a
claim upon which relief may be granted. None of the pleading deficiencies that were
noted by the court in its March 8, 2021 Memorandum and Order have been corrected.
Plaintiff’s Second Amended Complaint and supplemental filings claims are also
frivolous. See Denton v. Hernandez, 504 U.S. 25, 32-34 (1992) (court may dismiss
complaint of plaintiff proceeding in forma pauperis as frivolous and may disregard
clearly baseless, fanciful, fantastic, or delusional factual allegations); Jones v.
Norris, 310 F.3d 610, 612 (8th Cir. 2002) (dismissing complaint as frivolous and
stating that “[a] complaint is frivolous when it lacks an arguable basis in either law
or fact” (citing Neitzke v. Williams, 490 U.S. 319, 325 (1989))). Plaintiff will not be
granted further leave to amend, because it would be futile. See Silva v. Metro. Life
Ins. Co., 762 F.3d 711, 719-20 (8th Cir. 2014) (district courts can deny motions to
amend when such amendments would be futile, such as claims that are frivolous or
could not withstand a 12(b)(6) motion to dismiss); Reuter v. Jax Ltd., Inc., 711 F.3d
918, 922 (8th Cir. 2013) (“frivolous claims are futile”).

       The dismissal of this action will count as one “strike” under the “3-strikes”
provision of the Prison Litigation Reform Act. See 28 U.S.C. § 1915(g) (“In no event
shall a prisoner bring a civil action or appeal a judgment in a civil action or
proceeding under this section if the prisoner has, on 3 or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the
United States that was dismissed on the grounds that it is frivolous, malicious, or
fails to state a claim upon which relief may be granted, unless the prisoner is under
imminent danger of serious physical injury.”).



                                          7
      IT IS THEREFORE ORDERED:

      1.    Plaintiff’s miscellaneous motions (Filings 70, 71, 83, 92, 103) are
denied without prejudice.

     2.    This action is dismissed without prejudice for failure to state a claim
upon which relief may be granted, and for being frivolous litigation.

      3.    Judgment will be entered by separate document.

      Dated this 24th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          8
